Execution Version
 
AMENDMENT NO. 2 TO LOAN AGREEMENT
 
THIS AMENDMENT NO. 2 TO LOAN AGREEMENT (this “Amendment”), dated as of December
30, 2011, is made by and among ENER1, INC., a Florida corporation (“Borrower”),
Bzinfin S.A. (“Bzinfin”), Liberty Harbor Special Investments, LLC (“LHSI”) and
Goldman Sachs Palmetto State Credit Fund, L.P. (“GSPSCF”), together with LHSI
and Bzinfin, each a “Lender” and collectively, the “Lenders”), and Bzinfin, as
agent (“Agent”) for the Lenders.
 
RECITALS
 
WHEREAS, the parties have entered into that certain Loan Agreement, dated as of
November 16, 2011, as amended by that certain letter amendment, dated as of
December 23, 2011 (as may be further amended and as in effect from time to time,
the “Loan Agreement”; all capitalized terms used but not specifically defined
herein, shall have the respective meanings provided for such terms in the Loan
Agreement); and
 
WHEREAS, the Borrower has requested that the Lenders extend to Borrower certain
additional financing in the principal amount of $2,000,000 (as further defined
in this Amendment, the “Additional Loan”), and Bzinfin, S.A. has agreed to
provide the Additional Loan to the Borrower; and
 
WHEREAS, in order accommodate the making of the Additional Loan, the parties
desire to amend certain terms and conditions of the Loan Agreement on the terms
and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.           Amendments.  As of the effective date of this Amendment, the Loan
Agreement is hereby amended as follows:
 
(A)          Section 2.1 of the Loan Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:
 
“2.1        The Loan; the Notes
 
Subject to the terms and conditions set forth in this Agreement, (a) Lenders
severally agree to make a term loan to the Borrower on the Closing Date in an
original principal amount equal to $4,500,000 (the “Initial Loan”), and (b)
Bzinfin, in its capacity as a Lender, agrees to make a term loan on the
Amendment Effective Date in an original principal amount equal to $2,000,000
(the “Additional Loan”, and together with the Initial Loan, collectively, the
“Loan”).  Each Lender’s obligation to fund the Loan shall be limited to such
Lender’s Commitment Percentage, and no Lender shall have any obligation to fund
any portion of the Loan required to be funded by any other Lender, but not so
funded.  Borrower shall not have any right to borrow any portion of the Initial
Loan not borrowed on the Closing Date or the Additional Loan not borrowed on
Amendment Effective Date, as applicable, or to reborrow any portion of the
Initial Loan or Additional Loan which is repaid or prepaid from time to
time.  If requested by a Lender, its portion of the Initial Loan and/or
Additional Loan shall be evidenced by a promissory note substantially in the
form of Exhibit B to the Agreement or Exhibit A to the Amendment, as applicable
(each, a “Note” and collectively, the “Notes”), issued by the Borrower to the
order of such Lender in the amount of such Lender’s Commitment.  Borrower has
requested and Bzinfin agrees to disburse the Additional Loan in immediately
available funds to the account set forth on Exhibit B to the Amendment.”
 
 
 

--------------------------------------------------------------------------------

 
 
(B)           Section 2.5 of the Loan Agreement is hereby amended by deleting
such section in its entirety and replacing it with the following:
 
“2.5        Use of Proceeds
 
Borrower shall use the proceeds of (a) the Loan made on the Closing Date for
general working capital and operational expenses of the Borrower and its
Subsidiaries, including the disbursement of the Intercompany Loan, in accordance
with and as specified in the Budget (subject to the Permitted Variance), and (b)
the Additional Loan made on the Amendment Effective Date for funding Borrower’s
capital contribution required pursuant to that certain Sino-Foreign Joint
Venture Contract, dated as of January, 2011, by and between the Borrower and
Wanxiang EV Co., Ltd. Investment Corporation, pursuant to which the parties have
formed Zhejiang Wanxiang Ener1 Power Systems Co., Ltd., a Sino-foreign equity
joint venture existing as a limited liability company under the laws of the
People's Republic of China.”
 
(C)           Exhibit A of the Loan Agreement is hereby amended by adding the
following defined terms, each such term to be inserted in its proper
alphabetical order:
 
“Amendment” shall mean the Amendment No. 2 to Loan Agreement dated as of
December 30, 2011, by and between Borrower, the Lenders and Agent.”
 
“Amendment Effective Date” shall mean December 30, 2011.”
 
(D)           Exhibit A of the Loan Agreement is hereby further amended by
deleting the following definition in its entirety and replacing such definition
with the following:
 
“Commitment Percentage” shall mean, as to any Lender, (i) on the Closing Date
and on the Amendment Effective Date, respectively, the percentage set forth
opposite such Lender’s name on Schedule 2.1 attached to the Amendment and (ii)
on any date following the Amendment Effective Date, the percentage equal to the
principal amount of the Loan held by such Lender on such date divided by the
aggregate principal amount of the Loan on such date.”
 
(E)           Schedule 2.1 to the Loan Agreement is hereby deleted in its
entirety and replaced with the Schedule 2.1 attached to the Amendment.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
2.             Conditions Precedent.  The effectiveness of this Amendment is
subject to the following conditions precedent:
 
(a)           Agent shall have received this Amendment properly executed by the
Borrower, Guarantors and the Lenders;
 
(b)           Agent shall have received the Amended and Restated Note made by
Borrower in favor of Bzinfin, dated as of the date hereof, properly executed by
the Borrower, in form and substance acceptable to the Agent and the Lenders; and
 
(c)           After giving effect to this Amendment all representations and
warranties of Borrower set forth herein shall be true and correct in all
material respects.
 
3.           Representations, Warranties.  Borrower represents that, after
giving effect to this Amendment:
 
(a)           No consent or approval of, or exemption by any Person is required
to authorize, or is otherwise required in connection with the execution and
delivery of this Amendment which has not been obtained and which remains in full
force and effect; and
 
(b)           As of the date hereof, (i) each of the representations and
warranties of the Borrower set forth in the Loan Agreement and the other Loan
Documents is true and correct in all material respects, except to the extent
such representations and warranties speak as to an earlier date, in which case
the same are true, correct and complete in all material respects as to such
earlier date; and (ii) no Event of Default or any other event which, upon the
lapse of time, service of notice, or both, which would constitute an Event of
Default under any of the Loan Documents, has occurred or is continuing.
 
4.           Confirmation of Security Interests.  Borrower and each Guarantor
hereby confirms the security interests and liens granted by Borrower and
Guarantors to Agent, for the benefit of Lenders, in and to the Collateral in
accordance with the Loan Documents as security for the Obligations.  Borrower,
Guarantors, Agent and Lenders each acknowledge and agree that the Additional
Loan and all obligations of the Borrower relative thereto constitute
“Obligations” under the Loan Agreement and the other Loan Documents which are
secured by all of the Collateral, in the manner and to the extent provided in
the Loan Documents.
 
5.           Payment of Fee and Expenses.  Immediately upon execution of this
Amendment, Borrower agree to pay any and all fees and expenses, including
reasonable counsel fees and disbursements, incurred by Agent and the Lenders in
connection with the preparation and execution of this Amendment and all
documents, instruments and agreements contemplated hereby.
 
6.           No Other Modifications, Conflicts with Loan Documents, etc.  This
Amendment is intended to supplement and modify the Loan Agreement and the rights
and obligations of the parties under the Loan Agreement shall not in any way be
vacated, modified or terminated except as herein provided.  All terms and
conditions contained in each and every agreement or promissory note or other
evidence of indebtedness of Borrower to Lenders are incorporated herein by
reference.  If there is a conflict between any of the provisions of the Loan
Agreement and the provisions of this Amendment, then the provisions of this
Amendment shall govern.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
7.           Governing Law.  This Amendment shall be governed and construed in
accordance with the internal laws of the State of New York without giving effect
to its conflict of law provisions.
 
8.           Full Force and Effect.  Except as expressly amended hereby, all
terms and conditions of the Loan Agreement, and any and all exhibits annexed
thereto and all other writings submitted by the Borrower to Agent pursuant
thereto, shall remain unchanged and in full force and effect.
 
9.           Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
shall be considered one and the same document.  Delivery of an executed
counterpart of a signature page of this document by facsimile or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this document.
 
[Signatures appear on the following page]
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has executed this Amendment to Loan
Agreement as of the date first written above.

 
BORROWER:
ENER1, INC.
     
By:
/s/ Nicholas Brunero    
Name:
Nicholas Brunero
   
Title:
President

 
[Signature Page to Amendment]


 
 

--------------------------------------------------------------------------------

 
 
AGENT:
BZINFIN S.A.
     
By:
/s/ Patrick T. Bittel    
Name:
Patrick T. Bittel
   
Title:
Attorney In Fact
       
LENDERS:
BZINFIN S.A.
     
By:
/s/ Patrick T. Bittel    
Name:
Patrick T. Bittel
   
Title:
Attorney In Fact

 
[Signature Page to Amendment]


 
 

--------------------------------------------------------------------------------

 
 
LENDERS:
LIBERTY HARBOR SPECIAL INVESTMENTS, LLC
         
By: GOLDMAN SACHS ASSET MANAGEMENT, L.P.
         
By:
/s/ Brendan McGovern    
Name:
Brendan McGovern
   
Title:
Managing Director            
GOLDMAN SACHS PALMETTO STATE
CREDIT FUND, L.P.
             
By: GOLDMAN SACHS ASSET MANAGEMENT, L.P.
             
By:
/s/ Brendan McGovern      
Name:
Brendan McGovern
     
Title:
Managing Director

 
[Signature Page to Amendment]


 
 

--------------------------------------------------------------------------------

 
 
Acknowledged and Agreed:
 
GUARANTORS:
 
ENERDEL, INC.
 
By:
/s/ Nicholas Brunero  
Name:
Nicholas Brunero  
Title:
General Counsel      
ENERFUEL, INC.
 
By:
/s/ Nicholas Brunero  
Name:
Nicholas Brunero  
Title:
General Counsel  
NANOENER, INC.
 
By:
/s/ Nicholas Brunero  
Name:
Nicholas Brunero  
Title:
General Counsel

 
[Signature Page to Amendment]
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit A


Form of Amended and Restated Note


$4,250,000.00
December 30, 2011



FOR VALUE RECEIVED, ENER1, INC., a Florida corporation (“Borrower”), hereby
promises to pay to the order of BZINFIN, S.A. (“Lender”), on the Repayment Date
(as defined in the Loan Agreement referred to below), in lawful money of the
United States of America and in immediately available funds, the principal sum
of Four Million Two Hundred Twenty-Five Thousand Dollars ($4,250,000.00),
together with unpaid interest on the unpaid principal balance of this Note,
payable at the same rate provided for and applicable to the “Loan” as defined in
that certain Loan Agreement, dated as of November 16, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), by and among ENER1, INC., a Florida corporation (“Borrower”),
Bzinfin S.A. (“Bzinfin”), Liberty Harbor Special Investments, LLC (“LHSI”) and
Goldman Sachs Palmetto State Credit Fund, L.P. (“GSPSCF”, together with LHSA and
Bzinfin, each a “Lender” and collectively, the “Lenders”), and Bzinfin, as agent
(“Agent”) for the Lenders.
 
The holder of this Note is authorized to record in its books and records, the
date and principal amount of the loan evidenced hereby, the date and amount of
each payment or prepayment of principal thereof and the interest rate with
respect thereto.  Such recordation shall constitute prima facie evidence of the
accuracy of the information endorsed, provided that the failure of Lender to
make such recordation shall not affect the obligations of Borrower hereunder.
 
This note is one of the Notes referred to in the Loan Agreement and is entitled
to the benefits thereof.  This Note is secured by the collateral described in
the Security Documents referred to in the Loan Agreement.
 
All payments of principal and interest in respect of this Note shall be made in
lawful money of the United States of America in same day funds to Lender, by
wire transfer in immediately available funds to such account as may be indicated
in writing by Lender to Borrower or at such other place as shall be designated
in writing to Borrower for such purpose.
 
Upon the occurrence and during the continuance of an Event of Default under and
as defined in the Loan Agreement, the unpaid balance of the principal amount of
this Note, together with all accrued but unpaid interest thereon, may become, or
may be declared to be, due and payable in the manner provided in the Loan
Agreement.
 
No reference herein to the Loan Agreement and no provision of this Note or any
other agreement shall alter or impair the obligation of Borrower, which is
absolute and unconditional, to pay the principal of and interest on this Note at
the place, at the respective time, and in the currency herein prescribed,
without any deduction for set-off, recoupment or counterclaim of any kind.
 
Borrower promises to pay all reasonable costs and expenses, including reasonable
attorneys’ fees incurred in the collection and enforcement of this
Note.  Borrower hereby waives diligence, presentment, protest, demand and notice
of every kind and, to the full extent permitted by law, the right to plead any
statute of limitations as a defense to any demand hereunder.
 
 
 

--------------------------------------------------------------------------------

 
 
This Note is an amendment and restatement of, but not issued in satisfaction of,
that certain Note dated November 16, 2011, made by Borrower to the order of the
Lender in the principal sum of $2,250,000 (the “Original Note”).  This Note is
delivered in substitution of the Original Note, and upon proper execution and
delivery hereof, the Original Note shall be deemed null and void.
 
THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
 
IN WITNESS WHEREOF, Borrower has caused this Note to be executed and delivered
by its duly authorized officer, as of the day and year and at the place first
above written.


ENER1, INC.
 
By:
   
Name:
   
Title:
 



 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


Account


Wire Instructions



Institution:
The Northern Trust Company
 
50 South LaSalle Street
 
Chicago, Illinois 60675
   
Account Name:
Barack Ferrazzano Kirschbaum Perlman & Nagelberg LLP
 
Clients Fund Account
   
Account Number:
4250427
   
Swift Number:
CNORUS44
   
ABA Routing Number:
071000152
   
For Credit To:
Barack Ferrazzano Kirschbaum & Nagelberg LLP
 
Clients Fund Account
   
Escrow Agent Contact:
Roberta Salas— (312) 984-3112
 
roberta.salas@bfkpn.com

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule 2.1
 
Commitments on the Closing Date
 
Lender
 
Commitment
   
Commitment Percentage
 
Bzinfin
  $ 2,250,000.00       50 %
LHSI
  $ 1,968,750.00       43.75 %
GSPSCF
  $ 281,250.00       6.25 %     $ 4,500,000.00       100 %

 
Commitments on the Amendment Effective Date
 
Lender
 
Commitment
   
Commitment Percentage
 
Bzinfin
  $ 4,250,000.00       65.38 %
LHSI
  $ 1,968,750.00       30.29 %
GSPSCF
  $ 281,250.00       4.33 %     $ 6,500,000.00       100 %



 
 

--------------------------------------------------------------------------------

 